—Judgment unanimously affirmed. Memorandum: Defendant contends that he was deprived of due process when, during a Huntley hearing, he was repeatedly asked on cross-examination whether he had made the inculpatory statement in question and whether the statement was true (see, People v Huntley, 46 Misc 2d 209, affd 27 AD2d 904, affd 21 NY2d 659, mot to amend remittitur granted 21 NY2d 829). The questions were permissible attempts to clarify defendant’s confusing direct testimony, which opened the door to the inquiries. In any event, all but one of defendant’s objections were sustained by the court. Further, defendant was not prejudiced by his answer to the sole question to which he unsuccessfully objected. There is no showing that the evidentiary error, if any, contributed to an erroneous determination of defendant’s motion to suppress. (Appeal from Judgment of Oneida County Court, Brandt, J.— Grand Larceny, 4th Degree.) Present — Denman, P. J., Pine, Lawton, Fallon and Davis, JJ.